 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     MARK D. KLEINSASSER,                             CASE NO. C17-5499 BHS
 8
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 9          v.                                        MOTION TO CERTIFY CLASS
                                                      AND DEFENDANTS’ MOTIONS
10   PROGRESSIVE DIRECT INSURANCE                     TO EXCLUDE EXPERT
     COMPANY and PROGRESSIVE MAX                      TESTIMONY
11   INSURANCE COMPANY,

12                           Defendants.

13
            This matter comes before the Court on Plaintiff Mark Kleinsasser’s (“Plaintiff”)
14
     motion to certify class, Dkt. 98, and Defendants Progressive Direct Insurance Company
15
     (“Direct”) and Progressive Max Insurance Company’s (“Max”) (collectively
16
     “Progressive”) motion to exclude expert testimony of Bernard Siskin, Dkt. 107, and
17
     motion to exclude expert testimony of Angelo Toglia, Dkt. 109. The Court has
18
     considered the pleadings filed in support of and in opposition to the motion and the
19
     remainder of the file and hereby denies the motions for the reasons stated herein.
20

21

22


     ORDER - 1
 1                               I.   PROCEDURAL HISTORY

 2          On April 1, 2016, Plaintiff filed a class action complaint against Progressive in

 3   Pierce County Superior Court for the State of Washington. Dkt. 1-2 (“Comp.”). Plaintiff

 4   seeks to recover diminished value on a class-wide basis and individual loss of use

 5   damages under the Underinsured Motorists Property Damage (“UIMPD” or “UMPD”)

 6   provision of his insurance contract with Direct. Id.

 7          On June 28, 2017, Progressive removed the matter to federal court asserting that

 8   the Court has jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”), 28

 9   U.S.C. § 1332(d). Dkt. 1.

10          On October 1, 2019, Plaintiff filed a motion to certify class. Dkt. 98. On

11   December 10, 2018, Progressive responded, Dkt. 105, and filed the motions to exclude,

12   Dkts. 107, 109. On February 6, 2019, Plaintiff replied, Dkt. 120, and responded to

13   Progressive’s motions, Dkts. 123, 124. On March 11, 2019, Progressive replied. Dkts.

14   126, 127.

15          On May 10, 2019, Plaintiff filed a notice of supplemental authority. Dkt. 129.

16                               II. FACTUAL BACKGROUND

17          On September 18, 2015, an uninsured driver hit Plaintiff’s vehicle causing

18   significant damage. Comp., ¶ 1.8. Plaintiff had purchased insurance coverage with

19   Direct. Dkt. 98 at 2. The vehicle was towed to a repair shop, and Plaintiff submitted a

20   claim to Direct. Comp., ¶ 6.7. Plaintiff was without the use of his vehicle until

21   November 24, 2015, and, on two separate occasions, he returned the vehicle to the repair

22   shop for additional repairs. Id. ¶ 1.9. On an individual basis, Plaintiff alleges that Direct



     ORDER - 2
 1   failed to provide him with a rental car or otherwise reimburse him for the loss of use of

 2   his vehicle. Id. ¶¶ 6.7, 6.11.

 3          Regarding the class claim, Plaintiff alleges that Progressive’s failure to

 4   compensate its insureds for diminished value has been “systematic and continuous” and

 5   has affected a large number of insureds over time. Id. ¶ 5.1. As such, Plaintiff seeks

 6   certification of a class as follows:

 7                  All insured of PROGRESSIVE DIRECT INSURANCE COMPANY
            and PROGRESSIVE MAX INSURANCE COMPANY with Washington
 8          policies issued in Washington State, who presented a claim for vehicle
            damage covered under Uninsured/Underinsured Motorist (“UIM”)
 9          coverage from April 1, 2010, through the date of the Court’s certification
            order; and
10                  1. the repair estimates on the vehicle (including any supplements)
            totaled at least $1,000; and
11                  2. the vehicle was no more than six years old (model year plus five
            years) and had less than 90,000 miles on it at the time of the accident; and
12                  3. the vehicle suffered structural (frame) damage and/or deformed
            sheet metal and/or required body or paint work.
13                  Excluded from the Class are (a) claims involving leased vehicles or
            total losses, and (b) the assigned Judge, the Judge’s staff and family.
14
     Dkt. 98 at 1–2.
15
            In Plaintiff’s motion, he asserts that Direct and Max are “Juridically linked and
16
     alter egos.” Dkt. 98 at 2 n.1. He claims that he has evidence to establish that
17
            the claims practices followed by both defendants are identical, with claims
18          being handled by a single claims staff, with Progressive Direct having
            contractually assumed the obligation to service the policies and handle
19          claims under them. Further, liability under each and every policy issued by
            Progressive Max is “ceded to” and then “assumed by” Progressive Direct,
20          creating direct liability on the part of Progressive Direct under the policies
            issues [sic] by Progressive Max. Both entities also share all administrative
21          and other functions under a cost allocation agreement.

22


     ORDER - 3
 1   Id. (citing Dkt. 99, Declaration of Stephen Hansen, Exh. 6). The Court, however, is

 2   unable to locate the cited evidence in the record. The document on record is a

 3   placeholder that states “Redacted per Defendant’s designation as ‘confidential.’ A

 4   Motion pertaining to whether the document should be filed under seal will follow.” Dkt.

 5   99-6 at 1. On October 3, 2018, Plaintiff filed that motion to seal, Dkt. 100, but failed to

 6   comply with the local rule “permit[ing] the party to file the document under seal without

 7   prior court approval pending the court’s ruling on the motion to seal,” Local Rules W.D.

 8   Wash. LCR 5(g)(2)(B). On November 13, 2018, the Court denied the motion to seal, and

 9   it appears that Plaintiff failed to file an unsealed version of the document in question.

10   Plaintiff did file a second declaration with six exhibits attached, but none of those

11   exhibits appear to be the document in question. Dkts. 121–121-6. Moreover, Plaintiff

12   fails to cite any additional evidence in support of this position in his reply. See Dkt. 120

13   at 9–10. Therefore, Plaintiff’s position is based on allegations in the complaint and

14   unsupported assertions in his briefs.

15                                      III. DISCUSSION

16          “Class certification is governed by Federal Rule of Civil Procedure 23.” Wal-

17   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). “As the party seeking class

18   certification, [Plaintiff] bears the burden of demonstrating that [he] has met each of the

19   four requirements of Rule 23(a) and at least one of the requirements of Rule 23(b).”

20   Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001), amended by

21   273 F.3d 1266 (9th Cir. 2001).

22


     ORDER - 4
 1          “Rule 23 does not set forth a mere pleading standard.” Dukes, 564 U.S. at 350.

 2   Rather, “[a] party seeking class certification must affirmatively demonstrate his

 3   compliance with the Rule—that is, he must be prepared to prove that there are in fact

 4   sufficiently numerous parties, common questions of law or fact, etc.” Id. Before

 5   certifying a class, the Court must conduct a “rigorous analysis” to determine whether

 6   Plaintiff has met the requirements of Rule 23. Zinser, 253 F.3d at 1186.

 7          In this case, Plaintiff fails to establish that the Court should certify a bilateral class.

 8   Plaintiff’s proposed class is bilateral because there are multiple plaintiffs and multiple

 9   defendants. “According to the Ninth Circuit, the typicality requirement of Rule 23(a)(3)

10   prevents a plaintiff who has been harmed by one defendant from instituting a class action

11   naming additional defendants who have not harmed plaintiff individually, but rather have

12   engaged in similar conduct that has harmed others.” Leer v. Washington Educ. Ass’n,

13   172 F.R.D. 439, 447 (W.D. Wash. 1997) (citing La Mar v. H & B Novelty & Loan Co.,

14   489 F.2d 461, 466 (9th Cir. 1973)). Specifically, the Circuit stated that

15          Under proper circumstances, the plaintiff may represent all those suffering
            an injury similar to his own inflicted by the defendant responsible for the
16          plaintiff’s injury, but in our view he cannot represent those having causes
            of action against other defendants against whom the plaintiff has no cause
17          of action and from whose hands he suffered no injury.

18   La Mar, 489 F.2d at 462; see also Kauffman v. Dreyfus Fund, Inc., 434 F.2d 727, 734 (3d

19   Cir. 1970) (“In short, a predicate to appellee’s right to represent a class is his eligibility to

20   sue in his own right.”). Applying this rule here, Plaintiff alleges that he suffered injury

21   from Direct’s breach of contract and seeks to represent individuals that allegedly suffered

22   injury from both Direct and Max’s breach of contract. Under binding precedent, Plaintiff


     ORDER - 5
 1   may not represent those having a cause of action against Max because Plaintiff has no

 2   cause of action against Max and suffered no injury from Max’s actions. Although the

 3   rule seems clear, Plaintiff contends that there is an applicable exception.

 4          Plaintiff argues that Direct and Max are so related that the Court should certify

 5   them as a class of defendants. “A ‘juridical relationship,’ often also called a ‘juridical

 6   link,’ refers to some type of legal relationship which relates all defendants in a way that

 7   would make single resolution of a dispute preferable to a multiplicity of similar actions.”

 8   In re Itel Securities Litig., 89 F.R.D. 104, 121 (N.D. Cal. 1981). “Such cases generally

 9   involve[] class actions brought against state officials applying a common rule.” Leer,

10   172 F.R.D. at 448. For example, “[a] common rule applied by instrumentalities of a

11   single state presents a situation” appropriate for a bilateral class. La Mar, 489 F.2d at

12   470.

13          In support of extending this exception to private parties, Plaintiff cites Leer for the

14   proposition that a “juridical link applies where ‘the defendants’ conduct is standardized

15   by a common link to an agreement, contract or enforced system which acts to standardize

16   the factual underpinnings of the claims.’” Dkt. 120 at 10 (citing Leer, 172 F.R.D. at

17   448). Although Plaintiff does not inform the Court of this, Leer cited Angel Music, Inc.

18   v. ABC Sports, Inc., 112 F.R.D. 70, 75 (S.D.N.Y. 1986) for the “agreement, contract or

19   enforced system” language. See Leer, 172 F.R.D. at 448. In that case, the district court

20   provided as follows:

21          a close examination of this second exception to [Weiner v. Bank of King of
            Prussia, 358 F. Supp. 684 (E.D. Pa. 1973)] and La Mar reveals that class
22          certification in these cases hinged upon the existence of written contracts or


     ORDER - 6
 1          agreements which required each defendant to adhere to the challenged
            practice. United States v. Trucking Employers, Inc., 75 F.R.D. 682, 689
 2          (D.D.C. 1977) (certification of defendant class allegedly engaging in
            employment discrimination where class members were bound by a national
 3          master freight agreement and defenses were typical of the class); Alaniz v.
            California Processors, Inc., 73 F.R.D. 269, 276 (N.D. Cal. 1976) (class
 4          certification granted where all of the defendants operate under a single
            industry-wide collective bargaining agreement and the crux of the action
 5          revolves around that agreement); Doss v. Long, supra, 93 F.R.D. 112 (N.D.
            Ga. 1981) (the fact that each named plaintiff did not have a cause of action
 6          against each named defendant would not prevent the certification of a
            defendant class of judges who were paid a fee for services performed rather
 7          than a salary, as this uniform municipal court and justice of the peace
            system insured that common defenses will be raised and no separate legal
 8          theories will be advanced).
                    It is evident from these citations that these cases have carved out an
 9          exception for defendant classes whose conduct is standardized by a
            common link to an agreement, contract or enforced system which acts to
10          standardize the factual underpinnings of the claims and to insure the
            assertion of defenses common to the class. This “independent legal
11          relationship” also mitigates the due process concerns latent in defendant
            class certifications, as its presence “denote[s] some form of activity or
12          association on the part of the defendants that warrants imposition of joint
            liability against the group even though the plaintiff may have dealt
13          primarily with a single member.” [Akerman v. Oryx Communications, Inc.,
            609 F.Supp. 363, 375 (S.D.N.Y. 1984)].
14
     Angel Music, 112 F.R.D. at 76–77 (footnote omitted).
15
            To summarize, Plaintiff argues in a footnote without supporting documentation in
16
     the record that the Court should certify a bilateral class of private party defendants under
17
     the juridical link exception to binding precedent. The Court finds that Plaintiff has failed
18
     to meet the typicality requirement of Rule 23(a) by failing to submit contracts between
19
     Direct and Max that establish a binding relationship that rises to the level of a national
20
     master freight agreement, a collective bargaining agreement, or something similar. Even
21
     if those contracts were in the record, it seems highly unlikely that Plaintiff will have
22


     ORDER - 7
 1   established that Direct and Max qualify for the juridical link exception to La Mar as

 2   private parties with at most a common course of business practices. In other words,

 3   Plaintiff has failed to “affirmatively demonstrate his compliance with [Rule 23].” Dukes,

 4   564 U.S. at 350. As such, Plaintiff has failed to establish that the proposed class should

 5   be certified.

 6                                        IV. ORDER

 7          Therefore, it is hereby ORDERED that Plaintiff’s motion to certify class, Dkt. 98,

 8   is DENIED and Progressive’s motion to exclude expert testimony of Bernard Siskin,

 9   Dkt. 107, and motion to exclude expert testimony of Angelo Toglia, Dkt. 109, are

10   DENIED as moot without prejudice.

11          Dated this 21st day of June, 2019.

12

13

14
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 8
